Citation Nr: 1754462	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) in the United States Army Reserve from July 1989 to January 1990.  He also served in the Louisiana Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  During the hearing, the appellant indicated that he had additional private medical evidence to submit to support his claims.  The record was held open for 30 days; however, review of the claims file shows that additional evidence was not submitted.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right knee disorder, a left knee disorder, a low back disorder, and a bilateral ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for a bilateral foot disorder was previously considered and denied by the RO in a March 1997 rating decision.  The appellant was informed of the decision and of his appellate rights, but did not appeal or submit new and material evidence within one year of that decision. 

 2.  The evidence received since the last final March 1997 decision denying service connection for a bilateral foot disorder is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying service connection for a bilateral foot disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to warrant reopening of the previously denied claim for service connection for a bilateral foot disorder. 38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


New and Material Evidence

The appellant's claim for service connection for a bilateral foot disorder was previously considered and denied by the RO in a rating decision dated in March 1997.  The evidence of record at the time of that decision included service treatment records, VA treatment records, private treatment records, and an August 1995 private medical statement.  In that decision, the RO found that there was no evidence of incurrence or aggravation of the appellant's claimed plantar fasciitis, gout, or pes planus during his period of active duty for training, and there was no evidence of any injury to either foot during his military service.  

The appellant was notified of the March 1997 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the March 1997 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

The Board also acknowledges that additional service records were received after the March 1997 rating decision.  The law provides that, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c).  However, the Board finds that these service records are not relevant to the claim for service connection for a bilateral foot disorder.  In this regard, the service records do not pertain to the appellant's feet, but rather address personnel and administrative matters.  Therefore, the Board finds that 38 C.F.R. § 3.156(c) does not apply in this case, and new and material evidence is required to reopen the claim.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.

The evidence associated with the claims file subsequent to the March 1997 rating decision includes the aforementioned service records, VA treatment records, VA examination reports, private medical records, and lay assertions, including September 2016 hearing testimony.

The post-service medical evidence, including the treatment records and VA examination reports, are new in the sense that they were not of record at the time of the prior rating decision.  However, they are not material, as they largely do not pertain to the appellant's feet.  Moreover, to the extent that some records do reference his feet, such evidence is not new and material, as it merely reiterates that the appellant has a current disability, which was already substantiated at the time of the March 1997 rating decision.  As such, those medical records are cumulative of evidence previously considered, do not relate to an unestablished necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the claim.  Thus, the additional post-service medical evidence is not new and material evidence.

In addition, as previously discussed, the additional service records do not reference the appellant's feet.  As such, those records do not relate to an unestablished necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  Thus, service records cannot be considered new and material.

The Board has also considered the lay statements and hearing testimony; however, the Board finds that these statements are cumulative of the evidence already considered at the time of the March 1997 rating decision.  In this regard, they continue to assert that the appellant has a bilateral foot disorder that was incurred during his period of active duty for training.  There has been no new assertion or any further details provided.  Thus, the statements are not considered to be new and material evidence.

Significantly, the evidence missing at the time of the March 1997 rating decision continues to be absent.  Specifically, there remains no evidence showing that the appellant has a bilateral foot disorder that manifested in service or that is otherwise related thereto.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for a bilateral foot disorder.


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim for service connection for a bilateral foot disorder is denied.


REMAND

During the September 2016 hearing, the appellant testified that he has received additional treatment at private medical facilities for his knee, low back, and ankle disorders.  Therefore, the AOJ should attempt to obtain such records.

The appellant also testified that he injured his knees and ankles during basic training at Fort Bliss, Texas.  He stated that he was put on profile for two weeks following the injury.  He stated that he was later treated for his knees at Fort Campbell, Kentucky, in the summer of 1990.  He also reported that he injured his low back during a training exercise at Fort Campbell.  In addition, the appellant stated that he was on profile for his claimed disorders at Camp Shelby, Mississippi.  On remand, the AOJ should attempt to obtain any outstanding service treatment records.

Thereafter, the appellant should be afforded additional VA examinations to determine the nature and etiology of his knee, low back, and ankle disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his knees, low back, and/or ankle disorders, to include records from Charity Hospital, Dr. T, Dr. H., Dr. M., Dr. H, Dr. S., and Dr. P (identified in hearing transcript at pp. 28-29, pp. 38-39, p. 48).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file, to include any records dated from 1994 to the present.

2.  The AOJ should attempt to obtain complete copies of the appellant's Reserve and National Guard service treatment records, to include any records pertaining to treatment and/or profiles for his knees, back, and ankles during basic training at Fort Bliss, Texas; during Reserve training at Fort Campbell, Kentucky; or during National Guard service at Camp Shelby, Mississippi.

All efforts to secure the records should be documented and should continue until it is determined that they do not exist or that further attempts to obtain them would be futile.

3.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any right or left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the appellant is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the appellant has a current right or left knee disorder that is related to his period of active duty for training, to include any injury or symptomatology therein.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the appellant is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the appellant has a current low back disorder that is related to his period of active duty for training, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should address the private medical evidence that indicates that the appellant's low back pain began in 2010 following a work-related accident in which a loading dock door hit his head. See December 2014 private treatment record.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any bilateral ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the appellant is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the appellant has a current bilateral ankle disorder that is related to his period of active duty for training, to include any injury or symptomatology therein.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


